OPINION
PER CURIAM.
Under the constitution of Ohio, an amendment to the charter of a city becomes effective on the day of the election at which it is adopted by the electors, unless the proposition to postpone the taking effect of the amendment is submitted to and adopted by the voters.
This proposition is settled by the Supreme Court of Ohio in t'he case of State ex McNamara v Campbell et, 94 Oh St 403, and is in accordance with the rulings of the Supreme Court of the United States (see Dillon v Gloss. 256 U. S. 368, and Druggan v Druggan, U. S. Marshal et, 269 U. S. 36).
In the case before us, such postponement of the effective date was not submitted to the voters, and therefore could not nave been adopted by them; and accordingly the effective date of the amendment here in question is that provided by the constitution of Ohio, which is the day of the election at which the electors voted to adopt the amendment.
Judgment affirmed.
STEVENS, PJ, WASHBURN, and DOYLE, JJ, concur.